Citation Nr: 0719978	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for autonomic 
insufficiency.

2.  Entitlement to service connection for end-stage renal 
failure.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for orthostatic 
hypotension.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1948 to August 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2007, the veteran testified at a videoconference 
hearing before the Board.  At that hearing, the veteran 
raised a claim of entitlement to service connection for 
arthritis of the back and legs.  These issues are referred to 
the RO.  


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's autonomic insufficiency is causally 
or etiologically related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's end-stage renal failure is causally 
or etiologically related to his service in the military.

3.  Peripheral neuropathy was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.

4.  Orthostatic hypertension was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.




CONCLUSIONS OF LAW

1.  The veteran's autonomic insufficiency was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2005).

2.  The veteran's end-stage renal failure was not incurred or 
aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

3.  Peripheral neuropathy was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2006).

2.  Orthostatic hypotension was not incurred in, or 
aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims of entitlement to service 
connection.

This letter failed to discuss the law pertaining to the 
assignment of a disability evaluation upon the grant of 
service connection and the law pertaining to the assignment 
of an effective date upon the grant of service connection or 
an increased rating, in compliance with Dingess/Hartman.  
However, because the instant decision denies the veteran's 
claims for service connection, no disability evaluation or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
post-service treatment and examinations.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claims, including a transcript of his testimony before 
the undersigned Veterans Law Judge (VLJ) of the Board.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for autonomic 
insufficiency, end-stage renal failure, peripheral 
neuropathy, and orthostatic hypotension.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for hypertension, hypotension, 
renal disease, peripheral neuropathy, or autonomic 
insufficiency during his military service.  Moreover, the 
veteran's separation examination report was normal, with a 
normal clinical evaluation of the skin, lymphatics, and 
extremities, as well as normal clinical evaluations of his 
endocrine, genitourinary, neurological, and vascular systems.  
The Board also notes that the veteran did not make any 
complaints at his discharge.  This is probatively significant 
and given a lot of weight and credibility because this was at 
a time contemporaneous to the alleged incidents in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems at 
his discharge from service, as he is now alleging, then he 
would have at least mentioned this during his military 
separation examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Furthermore, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's autonomic insufficiency, end-stage 
renal disease, peripheral neuropathy, and orthostatic 
hypotension were each not manifested or diagnosed within the 
one-year presumptive period following his discharge from 
service in August 1952.  Instead, it appears that the veteran 
was not diagnosed with these disorders until 1999 at the 
earliest, nearly 47 years after his active duty service in 
the military had concluded.  In the absence of demonstration 
of continuity of symptomatology, the initial demonstration of 
each of the disabilities at issue, decades after service, is 
too remote from service to be reasonably related to service. 
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the veteran's various VA treatment records indicate 
that the veteran's end-stage renal disease was due to the 
veteran's hypertension, which the veteran related had its 
onset in the 1960s, when he was in his '30s.  (See January 
02, 2002, February 20, 2002 and March 31, 2003 VA treatment 
reports as well as March 2006 VA examination report.)  In 
addition, his orthostatic hypotension has been clinically 
noted as likely secondary to autonomic insufficiency (see 
December 18, 2003 VA progress note) and his autonomic 
insufficiency was found to be related to his idiopathic 
peripheral neuropathy.  (See September 6, 2003 VA geriatric 
outpatient clinic progress note.)  The Board points out that 
the veteran's hypertension and peripheral neuropathy have not 
been medically determined to be attributable to h is military 
service, which in turn, means that he cannot link his end-
stage renal disease and autonomic insufficiency to his 
service via his hypertension and peripheral neuropathy.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  The 
elimination of one relationship to service, as the supposed 
precipitant, necessarily also eliminates all associated 
residual conditions.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Additionally, treatment records show that the 
veteran's orthostatic hypotension was an acute episode due to 
over-dialysis in 2003.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  

More significantly, none of the veteran's various VA and 
private treatment records indicate that the veteran's 
autonomic insufficiency, end-stage renal failure, peripheral 
neuropathy, and orthostatic hypotension were in any way 
related to his military service.  In fact, there is no 
competent clinical evidence that relates the veteran's 
claimed disabilities to his military service.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998)  

The only evidence suggesting the veteran has autonomic 
insufficiency, end-stage renal failure, peripheral 
neuropathy, and orthostatic hypotension related to his 
service in the military comes from the veteran's testimony 
before the undersigned VLJ.  Nevertheless, these statements 
do not provide a causal, medical link between his complaints 
and his service, as he has not submitted any evidence from a 
medical provider, who has the necessary medical training 
and/or expertise to make a diagnosis or determine the cause 
of this condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claims, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

ORDER

Service connection for autonomic insufficiency is denied.

Service connection for end-stage renal failure is denied.

The claim for service connection of peripheral neuropathy is 
denied.

The claim for service connection of orthostatic hypotension 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


